370 P.2d 41 (1962)
Noble BROWN, Plaintiff in Error,
v.
STATE of Oklahoma, Defendant in Error.
No. A-13109.
Court of Criminal Appeals of Oklahoma.
March 14, 1962.
Thomas Hanlon, Tulsa, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., for defendant in error.
*42 BUSSEY, Judge.
This is an appeal from a judgment and sentence based on a plea of guilty to an information filed in the District Court of Tulsa County, Oklahoma, on March 3, 1961, charging Noble Brown with the offense of Grand Larceny committed on February 3, 1961. At his trial on May 25, 1961, plaintiff in error, present and with his attorney, entered a plea of guilty, whereupon the District Court of Tulsa County sentenced him to serve a term of one year in the State Penitentiary. From this judgment and sentence this appeal has been perfected.
Oral argument was set for February 7, 1962, at which time neither the Defendant nor counsel appeared, and no brief was filed. Under these conditions, this court has repeatedly held that we can search the record only for fundamental error and none being found the judgment and sentence will be affirmed. Hulsey v. State, 82 Okla. Crim. 332, 169 P.2d 771; Epps v. State, 69 Okla. Crim. 460, 104 P.2d 262; Riner v. State, 82 Okla. Crim. 442, 172 P.2d 345.
We have carefully examined the record and find that it supports the judgment and sentence entered in this cause and is free from fundamental error. The same is therefore affirmed.
NIX, P.J., and BRETT, J., concur.